NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        APR 24 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

PAUL REIF, An Individual,                       No.    16-55620

                Plaintiff-Appellant,            D.C. No.
                                                5:15-cv-00636-VAP-SP
 v.

SHAMROCK FOODS COMPANY, An                      MEMORANDUM*
Arizona Corporation and DOES, 1 to 100,
inclusive,

                Defendants-Appellees.

                   Appeal from the United States District Court
                      for the Central District of California
                   Virginia A. Phillips, Chief Judge, Presiding

                       Argued and Submitted March 5, 2018
                              Pasadena, California

Before: GOULD and MURGUIA, Circuit Judges, and CHRISTENSEN,** Chief
District Judge.

      Plaintiff-Appellant Paul Reif (“Reif”) appeals the district court’s order

granting Defendant Shamrock Foods Company, Inc., et al.’s (“Shamrock”) motion



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The Honorable Dana L. Christensen, Chief United States District
Judge for the District of Montana, sitting by designation.
for summary judgment. Reif argues that there were triable issues on all claims.

We have jurisdiction pursuant to 28 U.S.C. § 1291.

      The district court did not err in granting summary judgment for Shamrock.

Under California law, in order to establish a prima facie case for Family Medical

Leave Act (FMLA) interference, a plaintiff must show that: “(1) he was eligible for

the FMLA’s protections, (2) his employer was covered by the FMLA, (3) he was

entitled to leave under the FMLA, (4) he provided sufficient notice of his intent to

take leave, and (5) his employer denied him FMLA benefits to which he was

entitled.” Escriba v. Foster Poultry Farms, Inc., 743 F.3d 1236, 1243 (9th Cir.

2014) (quoting Sanders v. City of Newport, 657 F.3d 772, 778 (9th Cir. 2011)); see

also Xin Liu v. Amway Corp., 347 F.3d 1125, 1136 (9th Cir. 2003).1 While there is

a temporal relationship between Reif’s termination and his claim for FMLA-

protected leave, Shamrock made the decision to terminate Reif before Reif invoked

his FMLA rights. Therefore, Shamrock’s decision to terminate could not have

been influenced by Reif’s FMLA request, and Reif has failed to raise a genuine

issue of material fact on these claims.

      The district court also properly granted summary judgment on Reif’s


1
 Federal cases addressing FMLA claims are instructive in interpreting California
Family Rights Act (“CFRA”) claims because the statutory schemes are similar.
Thus, Reif’s CFRA claim is analyzed by us using the same principles. Avila v.
Cont’l Airlines, Inc., 82 Cal. Rptr. 3d 440, 454–55 (Cal. Ct. App. 2008), as
modified on denial of reh’g (Aug. 28, 2008); see also Cal. Gov. Code § 12945.2.

                                          2                                   16-55620
retaliation claim under Section 1102.5 of the California Labor Code because Reif

failed to raise a genuine dispute of material fact as to whether he had engaged in

protected activity. See Mokler v. Cty. of Orange, 138, 68 Cal. Rptr. 3d 568, 580

(Cal. Ct. App. 2007).

      Reif’s wrongful discharge in violation of public policy claim premised on

Shamrock’s alleged violations of the FMLA, CFRA, California Labor Code

§ 1102.5 fails as well. Reif has not established that a predicate violation of the law

occurred. Tameny v. Atl. Richfield Co., 27 Cal. 3d 167, 178 (Cal. 1980).

      Next, the district court properly found that Reif’s claims for intentional

infliction of emotional distress were preempted by California workers’

compensation remedy. Miklosy v. Regents of Univ. of California, 44 Cal. 4th 876,

903 (Cal. 2008).

      Summary judgment was also properly granted in favor of Shamrock

regarding Reif’s claims under California Labor Code §§ 201, 224, and 226 because

the district court properly found that Shamrock correctly paid Reif when it issued

his final paycheck. Willner v. Manpower Inc., 35 F. Supp. 3d 1116, 1128 (N.D.

Cal. 2014) (citing Reinhardt v. Gemini Motor Transp., 879 F. Supp. 2d 1138, 1141

(E.D. Cal. 2012)).

      Finally, the district court properly granted summary judgment for Shamrock

on Reif’s California Labor Code § 2802(a) claim because Reif did not present an


                                          3                                    16-55620
issue of material fact that Shamrock’s monthly vehicle stipend was insufficient to

cover insurance for his personal vehicle. Gattuso v. Harte-Hanks Shoppers, Inc.,

42 Cal. 4th 554, 575 (Cal. 2007).

      AFFIRMED.




                                         4                                   16-55620